internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc tege eoeg teb-plr-122352-03 date date number release date index number legend issuer holding_company sec_1 sec_2 electric company bonds facilities plr-122352-03 state authority service area a date date date year new electric company u city x power supply agreement power purchase agreement commission act plr-122352-03 cite dear this letter is in response to a request on behalf of the issuer and the holding_company for rulings that a sec_1 a subsidiary of the holding_company is a successor_in_interest to electric company for purposes of sec_142 of the internal_revenue_code_of_1986 the code and b the facilities as described below will serve or are available on a regular basis for general_public use within the meaning of sec_1_103-8 and sec_1_103-8 of the income_tax regulations facts and representations issuer an agency of the state is authorized under state law to issue bonds for financing certain manufacturing industrial and commercial facilities issuer proposes to issue bonds the bonds and loan the proceeds to the holding_company and its subsidiaries to reimburse certain construction costs of facilities located in the state the facilities were placed in commercial operation on date the issuer adopted on date a resolution taking official action towards the issuance of the bonds for the facilities the issuer represents that it expects to reimburse certain expenditures made by the holding_company with respect to the facilities with the bond proceeds in compliance with sec_1_150-2 the facilities are owned and operated by sec_1 the holding_company represents that the facilities will be property of a character subject_to the allowance for depreciation provided in sec_167 electric company was a corporation organized under the laws of the state and a regulated_public_utility within the meaning of sec_7701 electric company operated an integrated system of generating transmission and distribution facilities for electric energy the local electric system that provided electric energy to customers the customers within the service area it is represented that as of date electric company continued to be engaged in the local furnishing of electric energy electric company also operated a natural_gas distribution business within the service area unless otherwise specified references to the internal_revenue_code are to the internal_revenue_code_of_1986 plr-122352-03 electric company’s assets consisted of various electric utility assets including fossil fuel generating plants an interest in nuclear generating property an electric transmission and distribution system a gas distribution system and other assets related to its electric and gas businesses electric company received two private letter rulings that its facilities at the time were facilities for the local furnishing of electric energy within sec_142 and in one of those rulings electric company’s local system was found to be a system providing service to the general populace of the geographical service area as required under sec_142 ltr date and ltr date u was a regulated_public_utility that distributed gas to customers in city x authority is a political_subdivision of the state created by the state legislature restructuring sometime in or before year u electric company and authority entered into negotiations to restructure so that authority would acquire certain electric utility assets owned by electric company and u would combine with electric company under a single holding_company referred to herein as the holding_company in connection with the combination of u with electric company and as a result of the restructuring electric company pre-transaction shareholders owned a percent of the holding_company transfer of non-nuclear electric generating assets electric company transferred its gas utility assets non-nuclear electric generating assets and its common plant to holding_company which in turn transferred the assets to its subsidiaries the non-nuclear electric generating assets are referred to below as the transferred generating assets electric company retained its electric transmission and distribution system and its ownership_interest in a nuclear generating facility the retained transmission and distribution assets transfer of retained transmission and distribution assets a newly formed subsidiary of authority merged with electric company with electric company as the surviving corporation referred to as new electric company new electric company became the wholly owned subsidiary of authority following the merger new electric company’s assets consisted of the retained transmission and distribution assets the restructuring was completed on date holding_company and its subsidiaries agreed to supply authority and new electric company with electricity from the transferred generating assets under the power supply agreement so that authority and new electric company could provide electricity to the customers in the service area the power supply agreement was plr-122352-03 subject_to the approval of the commission and the federal energy regulatory commission ferc operation since the restructuring sec_1 currently owns and operates the transferred generating assets formerly owned by electric company and transferred to holding_company new electric company owns the retained transmission and distribution assets sec_1 provides all of the output from the transferred generating assets to authority and new electric company under the power supply agreement it is represented that the area served by the retained transmission and distribution assets and the transferred generating assets is the same as the service area and that authority and new electric company provide service only to the customers within the service area the holding_company represents that sec_2 will be a wholly-owned subsidiary of sec_1 sec_2 will sell all of the output generated at the facilities to new electric company and authority pursuant to the power purchase agreement during the term of the agreement the agreement states the legal maximum capacity at which the facilities must be run and provides that during its term new electric company will have exclusive rights to the output the agreement also provides that all metering devices required for measuring the output of the facilities will be installed on new electric company’s side of the delivery point and will be owned and operated by new electric company the term of the power purchase agreement i sec_25 years from date law and analysis sec_142 provides that exempt_facility_bond means any bond issued as part of an issue percent or more of the net_proceeds of which are to be used to provide facilities_for_the_local_furnishing_of_electric_energy_or_gas for purposes of sec_142 sec_142 provides that the local furnishing of electric energy or gas shall consist of furnishing solely within an area consisting of a city and one contiguous county or two contiguous counties sec_1_103-8 provides in part that in order to qualify as an exempt facility for purposes of sec_103 and thus sec_142 a facility must serve or be available on a regular basis for general_public use or be a part of a facility so used as contrasted with similar types of facilities which are constructed for the exclusive use of a limited number plr-122352-03 of nonexempt persons in their trades_or_businesses sec_1_103-8 states the standard that a facility for the local furnishing of electric energy must meet in order to satisfy the public use test of sec_1_103-8 sec_1_103-8 provides that a facility for the local furnishing of electric energy or gas will satisfy the public use requirement of sec_1_103-8 only if such facility or the output thereof is available for use by members of the general_public sec_1_103-8 provides one way that a facility will be deemed to have met the public use requirement of sec_1_103-8 sec_1_103-8 states that a facility for the local furnishing of electric energy or gas is available for use by the general_public if a the owner or operator of the facility is obligated by a legislative enactment local ordinance regulation or the equivalent thereof to furnish electric energy or gas to all persons who desire such services and who are within the service area of the owner or operator of such facility and b it is reasonably expected that such facility will serve or be available to a large segment of the general_public in such service area sec_1_103-8 provides that the term facilities_for_the_local_furnishing_of_electric_energy_or_gas means property which - a is either property of a character subject_to the allowance for depreciation provided in sec_167 or land b is used to produce collect generate transmit store distribute or convey electric energy or gas c is used_in_the_trade_or_business of furnishing electric energy or gas and d is a part of a system providing service to the general populace of one or more communities or municipalities but in no event more than two contiguous counties or a political equivalent whether or not such counties are located in one state a facility for the generation of electric energy otherwise qualifying under this subdivision will not be disqualified because it is connected to a system for interconnection with other utility systems for the emergency transfer of electric energy successor_in_interest to the extent not amended congress intended that principles of law under the code continue to apply under the code h_r conf_rep no at ii-686 vol c b plr-122352-03 sec_142 provides that no bond may be issued as part of an issue with respect to a facility for the local furnishing of electric energy or gas unless - a the facility will - i be used by a person who is engaged in the local furnishing of that energy source on date and ii be used to provide services within the area served by such person on date or within a county or city any portion of which is within such area or b the facility will be used by a successor_in_interest to such person for the same use and within the same service area as described in subparagraph a sec_142 was added by a of the small_business job protection act of the act 1996_3_cb_155 the version of the act passed by the house of representatives did not contain a provision relating to sec_142 the senate report contains the following explanation of the successor_in_interest concept in sec_142 to facilitate compliance with electric and gas industry restructuring now in progress the provision further permits continued qualification of successor entities under a step-in-the shoes rule without regard to common ownership if the service provided remains unchanged and the area served after the facilities are transferred does not exceed the area served before the transfer for example if facilities of a person engaged in local furnishing are sold to another person the purchaser when it engages in otherwise qualified local furnishing activities is eligible for continued tax-exempt_financing to the same extent that the seller would have been had the sale not occurred if the service provided and the area served do not change s rep no pincite the conference_report further provides as follows the conferees also wish to clarify several questions that have arisen since the passage of the senate amendment with respect to the limitation on future eligibility under the local furnishing exception first because the conference agreement precludes issuance of tax-exempt_bonds except for local furnishers engaged in that activity on date and successors in interest the statutory wording of the provision differs from the traditional focus of the local furnishing exception on a two county or city and contiguous county area without plr-122352-03 regard to the entity providing the service the statutory references to persons engaged in local furnishing of electricity or gas contained in the conference agreement are intended to prevent new entities other than successors in interest from qualifying for tax-exempt_financing under the local furnishing exception they are not to be construed in a manner affecting the tax-exempt status of interest on any outstanding bonds or the receipt of additional tax- exempt financing by an existing local furnisher provided that the facilities financed with those bonds are used at all times in qualified local furnishing activities defined under present law as modified by the conference agreement and the bonds comply otherwise with the internal revenue code’s requirements for tax-exemption h_r conf_rep no pincite 1986_3_cb_741 the conference committee report contains two examples which provide some insight into what is meant by the term successor_in_interest for purposes of sec_142 of the code in example an existing local furnishing utility as part of a reorganization sells a portion of its service area to a third party the report explains that the retained portion of the utility’s service territory continues to qualify for tax- exempt financing under the local furnishing exception provided no violations of that exception occur such as an impermissible interconnection with facilities outside the area the example in the report explains that the determination of whether the portion of the service territory that is sold to a third party continues to qualify depends on the manner in which the purchaser provides service in the area it acquires the report states that if the purchaser operates in the area which it purchases in a manner that otherwise qualifies under the local furnishing exception the purchaser is treated as a successor_in_interest to the seller and facilities for the area that is sold continue to be treated as used in local furnishing h_r conf_rep no pincite 1986_3_cb_741 in example of the conference_report a local furnishing utility decided to contract with a newly-formed independent power generating venture to construct a generating plant that will sell electricity to it exclusively for use in its service area the report concludes that tax-exempt_bonds may not be issued under the local furnishing exception for construction of the generating plant since the independent power producer was neither engaged in the local furnishing of electricity to the service area involved on the effective date of the conference agreement’s restriction nor is it a successor_in_interest under the agreement h_r conf_rep no pincite 1986_3_cb_741 in this case sec_1 is a successor_in_interest to electric company within the meaning of sec_142 first electric company was a local furnishing utility that operated its local electric system and provided electric energy using the transferred plr-122352-03 generating assets to its customers in the service area on date electric company received two private letter rulings that its facilities at the time were facilities for the local furnishing of electric energy within sec_142 and in one of the rulings electric company’s local system was found to be a system providing service to the general populace of the geographical service area as required under sec_142 these activities continued on date the date of restructuring second electric company transferred the electric generating assets to holding_company and sec_1 received the transferred generating assets from the holding_company third sec_1 will use the transferred generating assets in the same qualified local furnishing activity as electric company because the area served by the transferred generating assets will be the same as the service area served by electric company on date sec_1 will sell all of the output from the transferred generating assets to authority and new electric company under the power supply agreement and authority and new electric company will provide electric service only to the customers in the service area fourth the restructuring resulted in electric company’s pre-transaction shareholders owning a percent of the holding_company accordingly sec_1 is a successor_in_interest to electric company for purposes of sec_142 service to the general_public sec_2 is required under the power purchase agreement to sell all of the output generated from the facilities to new electric company and authority and both authority and new electric company are required to serve only the customers in the service area moreover sec_1 as the owner and operator of the facilities is obligated under the power supply agreement to supply authority and new electric company with electricity from the transferred generating assets formerly owned by electric company for service to the customers in the service area since the power supply agreement was subject_to the approval of the commission and ferc and sec_1's obligation to provide electricity is subject_to ongoing oversight by ferc the agreement is the equivalent of the legislative or regulatory obligation described in sec_1_103-8 accordingly the facilities will serve or be available on a regular basis for general_public use within the meaning of sec_1_103-8 and sec_1_103-8 conclusions based upon the facts and representations set forth above we conclude that sec_1 is a successor_in_interest to electric company for purposes of sec_142 of the code and the facilities will serve or be available on a regular basis for general_public use within the meaning of sec_1_103-8 and sec_1_103-8 no opinion is expressed concerning whether the interest on the bonds to be issued by the issuer will be exempt from tax under sec_103 the rulings contained in this letter are based upon information and plr-122352-03 representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely assistant chief_counsel exempt_organizations employment_tax government entities by timothy l jones senior counsel tax exempt bond branch cc
